     Case 1:16-cr-00174-DAD-BAM Document 111 Filed 04/01/21 Page 1 of 3
 1

 2    Roger S. Bonakdar, #253920
      2344 TULARE ST., SUITE 301
 3    FRESNO, CALIFORNIA 93721
      PHONE (559) 495-1545
 4    FAX (559) 495-1527
 5
      Attorney for DEFENDANT, DEVONE JOHNSON
 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10                                           ******
      UNITED STATES OF AMERICA,                           CASE NO. 1:16-CR-00174-2-DAD-BAM
11
                                    Plaintiff,            STIPULATION AND ORDER TO
12                                                        CONTINUE SENTENCING
13                           v.
                                                          Date: April 5, 2021
14    DEVONE JOHNSON,                                     Time: 9:00 a.m.
                                                          Courtroom 5
15                                  Defendant.            Hon. Dale A. Drozd

16

17
             WHEREAS the Sentencing Hearing has been scheduled in this matter for April 5, 2021.
18
             WHEREAS Roger S. Bonakdar, counsel for Defendant Devone Johnson (herein “Mr.
19
      Johnson”) requests a continuance of the April 5, 2021, Sentencing on the grounds that counsel
20
      has been advised by Mr. Johnson that his brother has passed away. Funeral services for Mr.
21
      Johnson’s brother are scheduled for April 9, 2021. Counsel for Mr. Johnson is anticipating
22
      filing a motion for bereavement leave for Mr. Johnson to attend the funeral and any family
23
      gatherings associated with the funeral. Counsel for Mr. Johnson is awaiting documents from
24
      the family as to the funeral in order to file the motion, and requests an extension of Sentencing
25
      in order to avoid Mr. Johnson being transported while request is being sought for the
26
      bereavement leave for the funeral.
27
             WHEREAS in light of Mr. Johnson requesting leave to attend his brother’s funeral,
28
      request is made for a continuance of the April 5, 2021, Sentencing hearing.


                                                      1
                                  STIPULATION AND ORDER TO CONTINUE
     Case 1:16-cr-00174-DAD-BAM Document 111 Filed 04/01/21 Page 2 of 3
 1           WHEREAS counsel for the parties have met and conferred concerning the continuance,

 2    and the Government and Probation are in agreement.

 3           THEREFORE, IT IS STIPULATED by and between the parties that the April 5, 2021,

 4    sentencing hearing be continued to May 3, 2021.

 5           THEREFORE, IT IS FURTHER STIPULATED that this Stipulation may be executed

 6    in multiple counterparts, and that said counterparts (when offered together) shall constitute a

 7    fully executed original. In this regard, signatures by facsimile shall be given the same force

 8    and effect as originals.

 9           IT IS SO STIPULATED:

10    Respectfully submitted,

11

12    Dated: April 1, 2021                                 BONAKDAR LAW FIRM

13                                                     By: /s/ Roger S. Bonakdar
                                                           ROGER S. BONAKDAR
14                                                         Attorney for Defendant
15                                                         DEVON JOHNSON

16    Dated: April 1, 2021                                 United States Attorney’s Office

17                                                         /s/ Antonio Pataca

18                                                         ANTONIO PATACA

19                                                         Assistant United States Attorney

20    Dated: April 1, 2021                                 UNITED STATES PROBATION

21                                                         /s/ Chhoeuth Bou

22                                                         CHHOEUTH BOU

23                                                         Senior United States Probation Officer

24

25
                                       [Order Follows on Next Page]
26

27
28



                                                      2
                                 STIPULATION AND ORDER TO CONTINUE
     Case 1:16-cr-00174-DAD-BAM Document 111 Filed 04/01/21 Page 3 of 3
 1                                                ORDER

 2           The Stipulation to Continue Sentencing Hearing having come before this Court and

 3    good cause appearing therefore;

 4           IT IS HEREBY ORDERED that April 5, 2021, Sentencing hearing is hereby continued

 5    to May 3, 2021, or to a date convenient for the Court’s calendar.

 6    IT IS SO ORDERED.
 7
         Dated:     April 1, 2021
 8                                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28



                                                     3
                               STIPULATION AND ORDER TO CONTINUE
